Exhibit 10.1

 

UTSTARCOM, INC.

 

SECOND AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT

 

This SECOND AMENDMENT (this “Amendment”) to the Common Stock Purchase Agreement
dated as of February 1, 2010, as amended on April 30, 2010 (the “Agreement”), by
and between UTStarcom, Inc., a corporation organized and existing under the laws
of the State of Delaware (the “Company”), and Beijing E-Town International
Investment and Development Co., Ltd., a company incorporated under the laws of
the People’s Republic of China (the “Purchaser”), is made and entered into as of
June 4, 2010.  Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Agreement.

 

RECITALS

 

WHEREAS, Section 6.14 of the Agreement provides that either the Company or the
Purchaser may terminate the Agreement under certain circumstances if the Closing
has not occurred within 120 days of the date thereof.

 

WHEREAS, the Company and the Purchaser desire to amend the Agreement such that
either the Company or the Purchaser may terminate the Agreement under certain
circumstances if the Closing has not occurred within 150 days of the date
thereof.

 

WHEREAS, Section 6.8 of the Agreement provides that any provision of the
Agreement may be amended, modified or terminated only upon the written consent
of the Company and the Purchaser.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Purchaser and the Company hereby agree as
follows:

 


1.     AMENDMENT.  SECTION 6.14(A)(II) OF THE AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(II) BY EITHER THE COMPANY OR THE PURCHASER IF THE CLOSING HAS NOT OCCURRED
WITHIN 150 DAYS OF THE DATE HEREOF; PROVIDED, HOWEVER, THAT THE RIGHT TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 6.14(A)(II) SHALL NOT BE AVAILABLE
TO ANY PARTY WHOSE ACTION OR FAILURE TO ACT HAS BEEN A PRINCIPAL CAUSE OF OR
RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE SUCH DATE AND SUCH
ACTION OR FAILURE OR FAILURE TO ACT CONSTITUTES A MATERIAL BREACH OF THIS
AGREEMENT.”


 


2.     CONTINUING AGREEMENT.  EXCEPT AS SPECIFICALLY AMENDED BY THIS AMENDMENT,
ALL OF THE TERMS OF THE AGREEMENT SHALL REMAIN AND CONTINUE IN FULL FORCE AND
EFFECT.


 


3.     COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.  A FACSIMILE, PORTABLE DOCUMENT FILE (PDF) OR
OTHER REPRODUCTION OF THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE PARTIES AND
DELIVERED BY SUCH PARTY BY FACSIMILE, ELECTRONIC MAIL OR ANY SIMILAR ELECTRONIC
TRANSMISSION PURSUANT TO WHICH THE SIGNATURE OF OR ON BEHALF OF SUCH PARTY CAN
BE SEEN.  SUCH EXECUTION AND DELIVERY SHALL BE CONSIDERED VALID, BINDING AND
EFFECTIVE FOR ALL PURPOSES.


 


4.     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL AND SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA AND
WITHOUT REGARD TO ANY CONFLICTS OF LAWS CONCEPTS WHICH WOULD APPLY THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Company have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

 

 

COMPANY:

 

 

 

 

 

UTSTARCOM, INC.

 

 

 

 

 

 

By:

/s/ PETER BLACKMORE

 

Name: Peter Blackmore

 

Title: Chief Executive Officer

 

 

Signature Page to Second Amendment to Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Company have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

 

 

PURCHASER:

 

 

 

 

 

BEIJING E-TOWN INTERNATIONAL INVESTMENT AND DEVELOPMENT CO., LTD.

 

 

 

 

 

 

By:

/s/ XIAOPING LI

 

Name: Xiaoping Li

 

Title: Executive Deputy General Manager

 

Signature Page to Second Amendment to Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------